 

Exhibit 10.7

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (this "Guaranty") is made as of the 20th day of May,
2015, by BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation having
its principal address c/o Bluerock Real Estate Holdings, LLC, 712 Fifth Avenue,
9th Floor, New York, New York 10019 ("Guarantor"), in favor of KEYBANK NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, 18th Floor, Boston, Massachusetts 02110 (together with its successors
and assigns, "Lender").

 

Recitals

 

Pursuant to the terms and provisions of that certain Loan Agreement of even date
herewith (as the same may from time to time be amended, supplemented, restated
or otherwise modified, the "Loan Agreement"), by and between the Lender and
BR-TBR Whetstone Owner, LLC, a Delaware limited liability company ("Borrower"),
Borrower has requested, and Lender has agreed to provide a loan (the "Loan") to
Borrower in the original principal amount of Twenty-Five Million One Hundred
Forty-Seven Thousand Five Hundred and No/100 Dollars ($25,147,500.00), and which
Loan is (a) evidenced by, inter alia, that certain Promissory Note of even date
herewith by Borrower to the order of Lender and in said original principal
amount (as the same may from time to time be amended, supplemented, restated or
otherwise modified, the "Note") and (b) secured by the Security Documents. As a
condition precedent to making the Loan, Lender has required that Guarantor
execute and deliver this Guaranty to Lender. Any capitalized term used and not
defined in this Guaranty or on Exhibit A attached hereto and made a part hereof
shall have the meaning given to such term in the Loan Agreement.

 

Agreements

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan to Borrower,
Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the "Guaranteed Obligations"), this Guaranty being upon the
following terms and conditions:

 

 

 

 

Section 1.          Guaranty of Payment.

 

(a)          Guarantor hereby unconditionally and irrevocably guarantees to
Lender the punctual payment when due, whether by lapse of time, by acceleration
of maturity, or otherwise, of the Principal Guaranty Amount (as defined below),
interest (including interest accruing after maturity and after the commencement
of any bankruptcy or insolvency proceeding by or against Borrower, whether or
not allowed in such proceeding), Interest Rate Agreements (as defined in the
Deed of Trust defined in the Loan Agreement), prepayment premiums, fees, late
charges, costs, expenses, indemnification indebtedness, and other sums of money
now or hereafter due and owing, or which Borrower is obligated to pay, pursuant
to the terms of the Note, the Loan Agreement, any of the other Loan Documents,
any application, agreement, note or other document executed and delivered in
connection with any of the other Loan Documents, as the same may from time to
time be amended, supplemented, restated or otherwise modified (collectively, the
"Indebtedness"), provided, however, that the Indebtedness shall not include any
Excluded Hedging Obligations (as defined in Exhibit A attached hereto). The
"Principal Guaranty Amount" shall be (1) 25% of the principal amount of the Note
outstanding on the earliest of the following dates, the "Determination Date"):
(x) the Maturity Date (as defined in the Note), (y) the date upon which Lender
elects to accelerate the Maturity Date after the occurrence of an Event of
Default, or (z) the date on which Borrower or Guarantor becomes the subject of
any bankruptcy, receivership or other insolvency proceeding. The Indebtedness
includes all costs and expenses incurred by Lender in seeking to enforce
Lender's rights and remedies with respect to the Indebtedness, including court
costs, costs of alternative dispute resolution and reasonable attorneys' fees,
whether or not suit is filed or other proceedings are initiated thereon. This
Guaranty covers the Indebtedness presently outstanding and the Indebtedness
arising subsequent to the date hereof, including all amounts advanced by Lender
in stages or installments. The guaranty of Guarantor as set forth in this
Section 1 is a continuing guaranty of payment and not a guaranty of collection.
Any and all payments made by Borrower or any other person other than Guarantor,
and any and all payments, proceeds, credits or other sums received by Lender on
account of the Loan Documents and the obligations secured thereby, whether
arising from the disposition of the Property or any other collateral securing
the Note or otherwise, shall be applied by Lender first, without modifying,
releasing or reducing Guarantor's obligations hereunder, to reduce that portion
of the principal of the Note and other amounts not guaranteed by Guarantor
hereunder and only thereafter to the portion of the principal of the Note and
other amounts guaranteed by Guarantor hereunder.

 

(b)          Notwithstanding any provision contained in this Guaranty or any
security agreement or other agreement now or hereafter securing this Guaranty
(collectively, the "Guaranty Documents") to the contrary, it is the intention
and agreement of Guarantor and Lender that the obligations of Guarantor under
this Guaranty shall be valid and enforceable against Guarantor to the maximum
extent permitted by applicable law. Accordingly, if any provision of this
Guaranty creating any obligation of Guarantor in favor of Lender shall be
declared to be invalid or unenforceable in any respect or to any extent, it is
the stated intention and agreement of Guarantor and Lender that any balance of
the obligation created by such provision and all other obligations of Guarantor
to Lender created by other provisions of this Guaranty shall remain valid and
enforceable. Likewise, if any sums which Lender may be otherwise entitled to
collect from Guarantor under this Guaranty shall be declared to be in excess of
those permitted under any law (including any federal or state fraudulent
conveyance or like statute or rule of law) applicable to Guarantor's obligations
under this Guaranty, it is the stated intention and agreement of Guarantor and
Lender that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by Lender from Guarantor and such excess sums
shall nevertheless survive as a subordinate obligation of Guarantor, junior in
right to the claims of general unsecured creditors, but prior to the claims of
equityholders in Guarantor. This provision shall control every other provision
of the Guaranty Documents.

 

Section 2.          Guaranty of Specific Obligations.

 

(a)          Guarantor hereby unconditionally and irrevocably guarantees payment
of, and agrees to protect, defend, indemnify and hold harmless Lender for, from
and against, any and all losses, damages or liability, which may be suffered or
incurred by, imposed on or awarded against Lender as a result of:

 

- 2 -

 

 

(i)         Fraud by Borrower or Guarantor in connection with the leasing,
operation, refinancing or sale of the Property, the making or disbursement of
the Loan, or any certificates or documents provided in connection therewith;

 

(ii)        Material misrepresentation, gross negligence, willful misconduct, or
breach of warranty by Borrower or Guarantor in connection with the leasing,
operation, refinancing or sale of the Property, the making or disbursement of
the Loan, or any certificates or documents provided in connection therewith;

 

(iii)       Intentional physical waste or intentional physical damage to the
Property by Borrower;

 

(iv)      After the occurrence and during the continuance of an Event of
Default, distributions to the members, partners or shareholders of Borrower or
Guarantor (or to any beneficiary or trustee if Borrower or Guarantor is a trust)
of any rents, security deposits, or other income arising with respect to any
property covered by the Loan Documents which should have been applied against
costs and expenses associated with the Property or paid to Lender pursuant to
the Loan Documents;

 

(v)        The misapplication or misappropriation by Borrower or Guarantor of
any rents, security deposits, insurance proceeds, condemnation awards or other
income or proceeds with respect to any property covered by the Loan Documents
which, under the terms thereof, should have been applied otherwise or paid to
Lender;

 

(vi)      Any acts of Borrower or Guarantor taken in bad faith with the intent
to hinder, delay or interfere with the exercise by Lender of any rights and
remedies under the Loan Documents after the occurrence of and during the
continuance of an Event of Default;

 

(vii)     Any material amendment, modification, supplement or restatement of the
organizational documents of Borrower without Lender's prior written consent
(which consent may be withheld in Lender's sole and absolute discretion); or

 

(viii)    Breach of or failure to perform Guarantor's obligations under the
Environmental Indemnity Agreement.

 

(b)          Upon the occurrence of a Trigger Event (as defined below), and
notwithstanding the provisions set forth in Sections 1 and 2(a) above, Guarantor
guarantees to Lender the prompt and full payment, performance and observance
upon the occurrence of a Trigger Event (and not merely the collectability), of
all of the obligations, terms and conditions to be paid, performed and observed
by Borrower under the Loan Agreement, the Note, and each other Loan Document,
each as the same may be hereafter amended, modified, extended, renewed or
recast, including, but not limited to the payment of the entire amount of all
then outstanding principal balance of the Loan, together with interest and other
charges thereon as provided in the Loan Documents. As used herein, the term
"Trigger Event" shall mean and refer to the occurrence of any of the following
events:

 

- 3 -

 

 

(i)         Any filing by Borrower or any manager or managing member of Borrower
of a bankruptcy petition, or the making by Borrower or any manager or managing
member of Borrower of an assignment for the benefit of creditors, or the
appointment of a receiver of any property of Borrower or any manager or managing
member of Borrower in any action initiated by, or affirmatively consented to by,
Borrower or such manager or managing member, or the dissolution of Borrower or
merger of Borrower into any other entity without the prior written consent of
Lender;

 

(ii)        The contesting or opposition by Borrower or Guarantor of any motion
for relief for the automatic stay filed by Lender in any involuntary bankruptcy
proceeding of Borrower;

 

(iii)       Any involuntary petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, is filed against Borrower or any general partner of Borrower or Guarantor,
in which any of Borrower or any general partner of Borrower or Guarantor
colludes, cooperates or acquiesces; or

 

(iv)       Any Transfer of an interest in the Property or in Borrower prohibited
under the terms of the Loan Documents.

 

(c)          Guarantor hereby unconditionally and irrevocably guarantees to
Lender the punctual payment when due of all other costs of owning, developing,
operating, leasing, maintaining, repairing and restoring, the Property, other
than payment of the principal of the Loan except as stated in Section 1(a)
above, and including, without limitation, the payment when due of all interest,
real estate taxes, municipal charges, utility charges, insurance premiums, other
operating expenses and expenses of developing, marketing and leasing the
Property.

 

(d)          (i) If Borrower elects to construct another level of structured
parking to the garage that is part of the Property or undertakes any other
construction of improvements at the Property (the "Construction"), Guarantor
hereby unconditionally and irrevocably guarantees that: (A) Borrower shall
construct, equip and complete the Construction in accordance with the Loan
Agreement; (B) Borrower shall, subject to the contest rights described in
Section 5.4 of the Deed of Trust, fully and punctually pay and discharge any and
all costs and expenses and liabilities for or in connection with the
construction, equipping, and completion of the Construction as the same may
become due and payable, and also pay and discharge all proper claims and demands
for labor and materials and services used for or in connection with the
construction, equipping and completion of the Construction; (C) the Property and
the Construction shall be and remain free and clear of all liens from any and
all persons, firms, corporations or other entities furnishing materials, labor
or services in the construction, equipping or completion of the Construction;
and (D) Borrower shall fully and punctually comply with all the terms, covenants
and conditions on its part to be complied with under the Loan Agreement or the
other Loan Documents with respect to the Construction.

 

- 4 -

 

 

(ii)         In the event that the Construction is not completed and paid for or
is not free of all liens, claims and demands upon the completion thereof, as
guaranteed in this sub-section (b), (x) Guarantor agrees to fully indemnify
Lender and save Lender harmless from all costs and damages that Lender may
suffer by reason thereof; (y) in the event that Lender shall (i) cause any
construction or equipping of the Construction to be done, (ii) pay any costs in
connection with the construction or equipping of the Construction or (iii) cause
any such lien, claim or demand to be released or paid, then Guarantor agrees to
reimburse Lender for all sums paid and all costs and expenses incurred by it in
connection therewith; and (z) Guarantor agrees, if requested by Lender, to
complete or cause the completion of the construction and equipment of the
Construction in accordance with the Loan Agreement and to pay all bills in
connection therewith. Guarantor acknowledges and agrees that it will be
impossible to measure accurately the damages to Lender resulting from a breach
of the covenant to complete or to cause the completion of the construction or
equipping of the Construction set forth in sub-section (z) hereof, that such a
breach will cause irreparable injury to Lender and that Lender has no adequate
remedy at law in respect of such breach and, as a consequence, agrees that such
covenant shall be specifically enforceable against Guarantor and hereby waives
and agrees not to assert any defense based on the denial of any of the foregoing
in an action for specific performance of such covenant.

 

Section 3.          Primary Liability of Guarantor.

 

(a)          This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance, and Guarantor shall be liable for the
payment and performance of the Guaranteed Obligations as a primary obligor. This
Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any right to which Guarantor may otherwise have been entitled, whether
existing under statute, at law or in equity, to require Lender to take prior
recourse or proceedings against any collateral, security or Person or to cause a
marshalling of the assets of the Borrower or of any of the collateral securing
the Guaranteed Obligations. It shall not be necessary for Lender, in order to
enforce such payment or performance by Guarantor, first to institute suit or
pursue or exhaust any rights or remedies against Borrower or to proceed against
any other Guarantor or Person liable on such Guaranteed Obligations or for such
performance or to proceed against any of such other Guarantor or Persons in any
particular order, or to enforce any rights against any security given to secure
such Guaranteed Obligations or performance, or to join Borrower or any other
Person liable for the payment or performance of the Guaranteed Obligations or
any part thereof in any action to enforce this Guaranty, or to resort to any
other means of obtaining payment or performance of the Guaranteed Obligations;
provided, however, that nothing herein contained shall prevent Lender from suing
on the Note or exercising any other right under the Loan Documents.

 

(b)          Suit may be brought or demand may be made against Borrower or
against any or all parties who have signed this Guaranty or any other guaranty
covering all or any part of the Guaranteed Obligations, or against any one or
more of them, separately or together, without impairing the rights of Lender
against any party hereto.

 

Section 4.          Certain Agreements and Waivers by Guarantor.

 

(a)          Guarantor agrees that neither Lender's rights or remedies nor
Guarantor's obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of:

 

- 5 -

 

 

(i)         any limitation on the liability of, or recourse against, any other
Person in any Loan Document or arising under any law;

 

(ii)        any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration or that the
obligations of Guarantor hereunder exceed or are more burdensome than those of
Borrower under the other Loan Documents;

 

(iii)       the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

 

(iv)       the operation of any statutes of limitation or other laws regarding
the limitation of actions, all of which are hereby waived as a defense to any
action or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by law;

 

(v)        any homestead exemption or any other exemption that is waivable under
applicable law;

 

(vi)       any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor's recourse against any Person or collateral;

 

(vii)      whether express or by operation of law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of Borrower, any other Guarantor or any other
Person liable, directly or indirectly, for the payment or performance of any or
all of the Guaranteed Obligations;

 

(viii)     the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(ix)       either with or without notice to or consent of Guarantor, any
renewal, extension, amendment, modification, supplement, subordination or
rearrangement of the terms of any or all of the Guaranteed Obligations and/or
any of the Loan Documents, including without limitation, material alterations of
the terms of payment (including changes in maturity date(s) and interest
rate(s)) or performance or any other terms thereof, or any waiver, termination,
or release of, or consent to departure from, any of the Loan Documents or any
other guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Lender to Borrower or any other Person at any time liable for the payment or
performance of any or all of the Guaranteed Obligations;

 

- 6 -

 

 

(x)        any neglect, lack of diligence, delay, omission, failure, or refusal
of Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of any collateral securing any or all of the Guaranteed Obligations in
compliance with applicable law or in a commercially reasonable manner;

 

(xi)       any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of the occurrence or existence
of any Default or Event of Default, or of any other action taken or refrained
from being taken by Lender against Borrower or any security or other recourse,
or of any new agreement between Lender and Borrower, it being understood that
Lender shall not be required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Guaranteed Obligations,
any and all rights to notice Guarantor may have otherwise had being hereby
waived by Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including any changes in the business or
financial condition of Borrower, and Guarantor acknowledges and agrees that
Lender shall have no duty to notify Guarantor of any information which Lender
may have concerning Borrower;

 

(xii)      the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Lender, or any other Person,
whether or not arising in connection with this Guaranty, the Note, the Loan
Agreement or any other Loan Document other than the defense of payment;

 

(xiii)     the invalidity or unenforceability of all or any part of the
Guaranteed Obligations against Borrower, whether because the Guaranteed
Obligations exceed the amount permitted by law or violate any usury law, or
because the Persons creating the Guaranteed Obligations acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower's obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations);

 

(xiv)     any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
Person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender's claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;

 

- 7 -

 

 

(xv)      any other condition, event, omission or action that would in the
absence of this paragraph result in the release or discharge of a Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement other than irrevocable payment in full
in cash of the Guaranteed Obligations;

 

(xvi)     any early termination of any of the Guaranteed Obligations;

 

(xvii)    Lender's enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis;

 

(xviii)   all suretyship defenses and defenses in the nature thereof;

 

(xix)      notice of the acceptance hereof, presentment, demand for payment,
protest, notice of protest, or any and all notice of nonpayment, nonperformance,
nonobservance or default, or other proof or notice of demand whereby to charge a
Guarantor therefor; or

 

(xx)       the avoidance of any lien in favor of Lender for any reason.

 

(b)          In the event any payment by Borrower or any other Person to Lender
is held to constitute a preference, fraudulent transfer or other voidable
payment under any bankruptcy, insolvency or similar law, or if for any other
reason Lender is required to refund such payment or pay the amount thereof to
any other party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and, to the extent the same
constitute Guaranteed Obligations, this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any attorneys' fees, costs and expenses paid or incurred by Lender in
connection with any such event.

 

(c)          It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a Guarantor.

 

(d)          Guarantor's obligations shall not be affected, impaired, lessened
or released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the Loan, whether
voluntary or involuntary, received by Lender from Borrower, any other Person or
any other source (other than from a Guarantor pursuant to a demand by Lender
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind Guarantor to the extent of any Guaranteed Obligations that may remain owing
to Lender. Lender shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Lender's sole and absolute discretion.

 

- 8 -

 

 

(e)          If acceleration of the time for payment of any amount payable by
Borrower under the Note, the Loan Agreement, or any other Loan Document, is
stayed or delayed by any law or tribunal, all such amounts shall nonetheless be
payable by Guarantor on demand by Lender.

 

Section 5.          Subordination.

 

If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor (which indebtedness shall include without limitation any acquisition
fee, guaranty fee, loan fee and organizational costs):

 

(a)          such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

 

(b)          no Guarantor shall be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed;
provided, however, that so long as no Default shall have occurred and be
continuing, Guarantor shall not be prohibited from receiving such fees or other
sums as are permitted to be paid to a Guarantor pursuant to the Loan Agreement;

 

(c)          Guarantor hereby assigns and grants to Lender a security interest
in all such indebtedness and security therefor, if any, of Borrower to a
Guarantor now existing or hereafter arising, including any dividends and
payments pursuant to debtor relief or insolvency proceedings referred to below.
In the event of receivership, bankruptcy, reorganization, arrangement or other
debtor relief or insolvency proceedings involving Borrower as debtor, Lender
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and shall have the right to receive directly from
the receiver, trustee or other custodian (whether or not an Event of Default
shall have occurred or be continuing under any of the Loan Documents), dividends
and payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 5, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

- 9 -

 

 

(d)          Guarantor shall promptly upon request of Lender from time to time
execute such documents and perform such acts as Lender may reasonably require to
evidence and perfect Lender's interest and to permit or facilitate exercise of
Lender's rights under this Section 5, including execution and delivery of proofs
of claim, further assignments and security agreements, and delivery to Lender of
any promissory notes or other instruments evidencing indebtedness of Borrower to
Guarantor. All promissory notes, accounts receivable ledgers or other evidences,
now or hereafter held by a Guarantor, of obligations of Borrower to Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

 

Section 6.          Other Liability of Guarantor or Borrower.

 

If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor. If Borrower is or becomes indebted to Lender for any
indebtedness other than or in excess of the Guaranteed Obligations, any payment
received or recovery realized upon such other indebtedness of Borrower to Lender
may be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor's liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.

 

Section 7.          Lender Assigns; Disclosure of Information.

 

This Guaranty is for the benefit of Lender and Lender's successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof. Lender may sell or offer to sell the
Loan or interests therein to one or more assignees or participants. Guarantor
shall execute, acknowledge and deliver any and all instruments reasonably
requested by Lender in connection therewith, and to the extent, if any,
specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disclose to any such assignee or participant or prospective assignee
or participant, to Lender's affiliates, to any regulatory body having
jurisdiction over Lender and to any other parties as necessary or appropriate in
Lender's reasonable judgment, any information Lender now has or hereafter
obtains pertaining to the Guaranteed Obligations, this Guaranty, or Guarantor,
including information regarding any security for the Guaranteed Obligations or
for this Guaranty, and/or credit or other information on Guarantor and/or any
other Person liable, directly or indirectly, for any part of the Guaranteed
Obligations.

 

Section 8.          Binding Effect; Joint and Several Liability.

 

This Guaranty is binding not only on Guarantor, but also on Guarantor's heirs,
personal representatives, successors and assigns. Upon the death of a Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor's estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor's estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be binding on
the undersigned, and its heirs, personal representatives, successors and
assigns, and the term "Guarantor" shall mean all of such Persons and each of
them individually.

 

- 10 -

 

 

Section 9.          Governing Law.

 

The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts and applicable United States federal law, and is
intended to be performed in accordance with, and only to the extent permitted
by, such laws. All obligations of Guarantor hereunder are payable and
performable at the place or places where the Guaranteed Obligations are payable
and performable.

 

Section 10.        Invalidity of Certain Provisions.

 

If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

 

Section 11.        Costs and Expenses of Enforcement.

 

Guarantor agrees to pay to Lender on demand all costs and expenses incurred by
Lender in seeking to enforce Lender's rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys' fees, whether or not suit is filed or other proceedings are initiated
hereon. All such costs and expenses incurred by Lender shall constitute a
portion of the Guaranteed Obligations hereunder, shall be subject to the
provisions hereof with respect to the Guaranteed Obligations and shall be
payable by Guarantor on demand by Lender.

 

Section 12.        No Usury.

 

It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by a Guarantor under
applicable law. Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that a
Guarantor, in Guarantor's capacity as guarantor, may lawfully be required to pay
under applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law. The provisions of this Section 12 shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.

 

- 11 -

 

 

Section 13.        Representations, Warranties, and Covenants of Guarantor.

 

Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that:

 

(a)          Guarantor has a financial or business interest in Borrower and/or
the making of the Loan to Borrower, and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor;

 

(b)          this Guaranty is duly authorized and valid, and is binding upon and
enforceable against Guarantor in accordance with the terms hereof, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, fraudulent conveyance, moratorium or similar laws
affecting creditors' rights generally, and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(c)          no Guarantor is, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected;

 

(d)          unless a Guarantor is a natural person, Guarantor is duly
organized, validly existing, and in good standing under the laws of the state of
its organization and has full power and authority to enter into and perform this
Guaranty;

 

(e)          there is no litigation pending or, to the knowledge of Guarantor,
threatened by or before any tribunal against or affecting Guarantor which, if
adversely determined, could reasonably be expected to prevent Guarantor from
performing its obligations hereunder or which would have a material adverse
effect on the financial condition of Guarantor;

 

(f)           all financial statements and information heretofore furnished to
Lender by Guarantor do, and all financial statements and information hereafter
furnished to Lender by Guarantor will, fully and accurately present the
condition (financial or otherwise) of Guarantor as of their dates and the
results of Guarantor's operations for the periods therein specified, and, since
the date of the most recent financial statements of Guarantor heretofore
furnished to Lender, no material adverse change has occurred in the financial
condition of Guarantor;

 

(g)          after giving effect to this Guaranty, Guarantor is solvent, is not
engaged or about to engage in business or a transaction for which the property
of Guarantor is an unreasonably small capital, and does not intend to incur or
believe that it will incur debts that will be beyond its ability to pay as such
debts mature;

 

(h)          Guarantor has read the provisions contained in the Note, the Loan
Agreement, and the other Loan Documents and agrees to be bound by the terms
thereof which relate to Guarantor (including, without limitation, Guarantor's
obligations to deliver financial statements and other financial information as
more particularly set forth in Section 6.2 of the Loan Agreement and the
limitations on distributions set forth in Section 6.1(n)) as if such terms were
set forth in this Guaranty in their entirety;

 

- 12 -

 

 

(i)          Guarantor agrees that it shall have and maintain, on a combined
basis in accordance with GAAP or another recognized method of accounting
reasonably acceptable to Lender, tested as of the close of each fiscal quarter:
(i) Liquidity of at least $1,000,000; and (ii) Tangible Net Worth of at least
(A) $109,414,601 which is seventy-five percent (75%) of the amount of Tangible
Net Worth as of March 31, 2015 plus (B) seventy-five percent (75%) of the net
proceeds of all future equity issuances. The terms "Liquidity" and "Tangible Net
Worth" shall have the meanings given thereto on Exhibit A attached hereto; and

 

In the event that Guarantor fails to perform any covenant set forth in this
Section 13, or if any of the representations, warranties, or covenants set forth
in this Section 13 becomes untrue after the date hereof but prior to the
Guaranteed Obligations being paid and performed in full and each and every term,
covenant and condition of this Guaranty being fully performed, then thirty (30)
days after receipt of written notice of such occurrence, an "Event of Default"
shall occur under this Guaranty; provided that, if such default is reasonably
capable of being cured and such cure cannot reasonably be effected within such
30-day period, such failure shall not be an Event of Default so long as
Guarantor promptly commences cure within thirty (30) days after receipt of such
notice, and thereafter diligently prosecutes such cure to completion within an
additional thirty (30) day period.

 

Section 14.        Notices.

 

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

 

Section 15.        Cumulative Rights.

 

All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default. No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances. No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.

 

- 13 -

 

 

 

Section 16.        Term of Guaranty.

 

This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.

 

Section 17.        Subrogation.

 

Until the Guaranteed Obligations and all other obligations of Guarantor to
Lender under this Guaranty are fully and finally paid in cash by a
Non-Contestable Payment, performed and discharged, no Guarantor shall have any
right of subrogation under any of the Loan Documents or any right to participate
in any security for the Guaranteed Obligations or any right to reimbursement,
exoneration, contribution, indemnification or any similar rights, and Guarantor
hereby waives all of such rights during such period. Payment and satisfaction of
the Guarantied Obligations shall be deemed "Non-Contestable Payment" only upon
such payment in cash and satisfaction and the expiration of ninety-one (91) days
thereafter, with: (A) no claim for the recovery of a preferential payment,
fraudulent conveyance, or fraudulent transfer having been filed or asserted, or
(B) if so filed or asserted, the final, non-appealable decision of a court of
competent jurisdiction denying the claim or assertion.

 

Section 18.        Time of Essence.

 

Time shall be of the essence in this Guaranty with respect to all of Guarantor's
obligations hereunder.

 

Section 19.        Entire Agreement; Counterparts; Construction.

 

This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded. This Guaranty has been executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement. As used herein, the words
"include" and "including" shall be interpreted as if followed by the words
"without limitation."

 

- 14 -

 

 

Section 20.        Forum.

 

Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the Commonwealth of Massachusetts over
any Dispute. Guarantor hereby irrevocably waives, to the fullest extent
permitted by Law, any objection that Guarantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Lender received actual notice
from Guarantor in accordance with the notice section of this Guaranty, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Guarantor in any other court or jurisdiction.

 

Section 21.        WAIVER OF JURY TRIAL.

 

GUARANTOR AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH "DISPUTE" AND
ANY ACTION ON SUCH "DISPUTE." THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. GUARANTOR AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

Section 22.        Credit Verification.

 

Each legal entity and individual obligated on this Guaranty hereby authorizes
Lender to check any credit references, verify his/her employment and obtain
credit reports from credit reporting agencies of Lender's choice in connection
with any monitoring, collection or future transaction concerning the Loan,
including any modification, extension or renewal of the Loan. Also in connection
with any such monitoring, collection or future transaction, Lender is hereby
authorized to check credit references, verify employment and obtain a third
party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.

 

- 15 -

 

 

Section 23.        Setoff.

 

Guarantor grants to Lender a continuing lien, security interest and right of
setoff as security for all liabilities and obligations to Lender arising under
or relating to the Guaranteed Obligations, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property of
Guarantor, and any other accounts established hereunder for the deposit of cash
collateral in order to secure the Guaranteed Obligations, now or hereafter in
the possession, custody, safekeeping or control of Lender or any entity under
the control of KeyBank National Association, and their successors and assigns or
in transit to any of them. At any time while an Event of Default exists, without
demand or notice (any such notice being expressly waived by Guarantor), Lender
may setoff the same or any part thereof and apply the same to any liability or
obligation of Guarantor even though unmatured and regardless of the adequacy of
any other collateral securing the Guaranteed Obligations. ANY AND ALL RIGHTS TO
REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE GUARANTEED OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
GUARANTOR ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

[The next page is the signature page]

 

- 16 -

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as an instrument
under seal as of the date first written above.

 

  Guarantor:       BLUEROCK RESIDENTIAL GROWTH REIT,
INC., a Maryland corporation       By: /s/ R. Ramin Kamfar     R. Ramin Kamfar  
  Chairman of the Board, Chief Executive
Officer and President

 

[Signature Page to Guaranty Agreement]

 

 

 

 

Exhibit A

Defined Terms

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Excluded Hedging Obligation" means, with respect to Guarantor, any Guaranty
Swap Obligation (as defined in this Exhibit A) if, and to the extent that, all
or a portion of the guarantee of Guarantor of, or the grant by Guarantor of a
security interest to secure, such Guaranty Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (as defined in
this Exhibit A) or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of Guarantor or the grant of
such security interest becomes effective with respect to such Guaranty Swap
Obligation. If a Guaranty Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Guaranty Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

"GAAP" means generally accepted accounting principles in the United States of
America.

 

"Guarantor Indebtedness" means, with respect to the Guarantor, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, including
mandatorily redeemable preferred stock, (c) all obligations of such Person upon
which interest charges are customarily paid, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness (as
defined in the Loan Agreement for the purpose of this definition) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guaranties by such Person of Indebtedness of others
(provided, however, that for the purpose of measuring the financial covenants
set forth in this Guaranty, such guaranties shall exclude non-recourse carve-out
guaranties to the extent that they are contingent with no existing claims
thereunder), (h) all capital lease obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (k)
all obligations contingent or otherwise, of such Person with respect to any
Interest Rate Agreements (calculated on a mark-to-market basis as of the
reporting date), and (l) payments received in consideration of sale of an
ownership interest in a Guarantor when the interest so sold is determined, and
the date of delivery is, more than one (1) month after receipt of such payment
and only to the extent that the obligation to deliver such interest is not
payable solely in such interest of such Person. The Guarantor Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor either directly or indirectly as a result of (and to the
extent of) such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Guarantor Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP except that for any non-wholly owned
Properties, Guarantor Indebtedness shall be adjusted for Guarantor's and any of
its subsidiary's pro rata ownership percentage and shall eliminate any double
counting.

 

Exhibit A

 

 

 

 

"Guaranty Swap Obligation" means with respect to Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

"Liquidity" means the sum of unencumbered cash and cash equivalents.

 

"Person" any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

"Properties" means any real property in which Guarantor holds a direct or
indirect fee or leasehold interest (or undivided interests in the fee or
leasehold interests in the properties) from time to time.

 

"Tangible Net Worth" means Total Asset Value less Guarantor Indebtedness (but
eliminating any double counting thereof).

 

"Total Asset Value" means the sum of (without duplication) (a) the aggregate
fair market value (as determined by the Guarantor in its reasonable discretion)
of all of Guarantor's Properties existing on the date of this Agreement; plus
(b) the greater of (i) the cost basis or (ii) the as-is, appraised value (based
on MAI appraisals) of all of Guarantor's Properties acquired after the date of
this Agreement; plus (c) the amount of any cash and cash equivalents, excluding
tenant security and other restricted deposits. For any non-wholly owned
Properties, Total Asset Value shall be adjusted for the Guarantor's and its
Subsidiary's pro rata ownership percentage and shall eliminate any double
counting.

 

Exhibit A

 

 

 

